Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 8/2/2019 and IDS filed on 8/2/2019. 
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 8, 9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vora et al. (U.S. Pub. No. 2017/0060629 A1).

As per claim 1, Vora discloses:
A power network management system for managing distribution of electric energy from a power network to a multitude of power consumers by means of a power grid, the power management system comprising: 
a plurality of software agents (See Figure 1, i.e. Embedded system 150A, 150B, 150C) and a convergence unit (See Figure 1, i.e. Computing system 125A ), each having a computing unit, a memory unit, and at least one machine-learning algorithm (See Para [0091]-[0106], i.e. processing unit…server computing device 125A …using machine learning to schedule…based on usage patterns), 
wherein each software agent is: installable on a power consumer of the multitude of power consumers, or installed on a communication module that is adapted to be connected to one of the power consumers (See Figure 1, i.e. Embedded system 150A, 150B, 150C, See Para [0022]-[0044], i.e. embedded system…electrical appliance, See Para [0041], i.e. each include schedule 151A-B  -[Prior art include embedded system which include scheduler (software) is considered as the software agent as cited above])
and to exchange data with the power consumer, wherein each software agent is adapted to exchange data with the power consumer it is installed on or connected to and with the convergence unit (See Para [0091]-[0106], receives usage information from a remote target device , See Figure 4B, i.e. 455 – usage information from a remote target device) and
 wherein the convergence unit is adapted to: request and receive from the plurality of agents consumption-related data of the consumers (See Para [0091]-[0106], receives usage information from a remote target device , See Figure 4B, i.e. 455 – usage information from a remote target device),
 wherein the consumption-related data comprises at least information about a wattage, user settings, past energy consumption, or a consumption prognosis that are associated with the respective consumer (See Para [0091]-
estimate, based on the consumption-related data and using the at least one machine-learning algorithm, energy consumption needs of each of the consumers within a defined time period (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[prior art determine usage pattern during the day of consumers , adjust based on the schedule is considered as needs within defined time period])
generate, based on the estimated consumption needs, an optimized energy distribution plan for distributing available electric energy among the consumers  (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[Prior art generate  a schedule to activate each device is considered as the optimize energy distribution plan – as the energy is optimize to the user usage information , See Figure 4B, i.e. create the schedule), 
generate consumption plan data for each of the consumers, the consumption plan data comprising instructions for the consumers when to consume electric energy (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[Prior art generate  a schedule to activate each device is considered as the optimize energy distribution plan – as the energy is optimize to the user usage information , See Figure 4B, i.e. create the schedule), and 
provide the consumption plan data to the software agents of the consumers (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[Prior art generate  a schedule to activate each device is considered as the optimize energy distribution plan – as the energy is optimize to the user usage information , See Figure 4B, i.e.  465 create the schedule …transmit…remote target device 475). 

As per claim 2, Vora discloses all of the features of claim 1 discloses above wherein Vora also discloses wherein at least one of the software agent is adapted to control, based on the consumption plan data, functions of the power consumer it is installed on or connected to (See Figure 1, i.e. Embedded system 150A, 150B, 150C, See Para [0022]-[0044], i.e. embedded system…electrical appliance, See Para [0041], i.e. each include schedule 151A-B).

As per claim 3, Vora discloses all of the features of claim 1 discloses above wherein Vora also discloses wherein the defined time period comprises at least six hours (See Para [0038], days…times to start…stop actions, See Para [0085], i.e. 10a to 5pm)

As per claim 8, Vora discloses all of the features of claim 1 discloses above wherein Vora also discloses wherein a plurality of households are connected to the power grid, wherein each household comprises at least one consumer, and wherein the convergence unit is adapted to generate an optimized energy distribution plan for at 

As per claim 9, Vora discloses all of the features of claim 1 discloses above wherein Vora also discloses wherein the convergence unit is connected to the power grid, wherein the software agents and the convergence unit are adapted for data transmission via the power grid at least between the convergence unit and each of the software agents (See Para [0091]-[0106], receives usage information from a remote target device, See Figure 4B, i.e. 455 – usage information from a remote target device).
As per claim 12, Vora discloses all of the features of claim 1 discloses above wherein Vora also discloses wherein the memory unit comprises a database comprising information of past energy consumption of each of the power consumers, the database being updated continuously, and the at least one machine learning algorithm is adapted to access the data stored in the database and to schedule a service or a replacement of a power consumer based on the information of past energy consumption of the power consumer (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on).


As per claim 14, Vora discloses:
A method for managing energy distribution in a power network including a multitude of electric consumers connected by means of a power grid, the method comprising: 
providing a power network management system including a convergence unit having a computing unit (See Figure 1, i.e. Computing system 125A ), a memory unit, and at least one machine-learning algorithm (See Para [0091]-[0106], i.e. processing unit…server computing device 125A …using machine learning to schedule…based on usage patterns), 
providing a software agent to each one of the consumers (See Figure 1, i.e. Embedded system 150A, 150B, 150C) wherein each software agent is adapted to exchange data with the respective consumer  (See Figure 1, i.e. Embedded system 150A, 150B, 150C, See Para [0022]-[0044], i.e. embedded system…electrical appliance, See Para [0041], i.e. each include schedule 151A-B  -[Prior art include embedded system which include scheduler (software) is considered as the software agent as cited above]) and 
wherein providing the software agent comprises: installing the software agent on the consumer, or connecting a communication module to the consumer (See Figure 1, i.e. Embedded system 150A, 150B, 150C, See Para [0022]-[0044], i.e. embedded system…electrical appliance, See Para [0041], i.e. each include schedule 151A-B  -[Prior art include embedded system which include scheduler (software) is considered as the software agent as cited above]), 
wherein the software agent is installed on the communication module, requesting and receiving, from the software agents, consumption-related data of the consumers (See Para [0091]-[0106], receives usage information from a remote target device , See Figure 4B, i.e. 455 – usage information from a remote target device), 
wherein the consumption-related data comprises at least information about a wattage, user settings, past energy consumption, or a consumption prognosis that are associated with the respective consumer (See Para [0091]-[0106], receives usage information from a remote target device , See Figure 4B, i.e. 455 – usage information from a remote target device ), 
estimating, based on the consumption-related data and using at least one machine-learning algorithm, energy consumption needs of each of the consumers within a defined time period (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[prior art determine usage pattern during the day of consumers , adjust based on the schedule is considered as needs within defined time period]), 
generating, by means of an algorithm and based on the estimated consumption needs, an optimized energy distribution plan for distributing available electric energy among the consumers (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[Prior art generate  a schedule to activate each device is considered as the optimize energy distribution plan – as the energy is optimize to the user usage information , See Figure 4B, i.e. create the schedule), 
generating consumption plan data for each of the consumers, the consumption plan data comprising instructions for the consumers when to consume electric energy (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[Prior art generate  a schedule to activate each device is considered as the optimize energy distribution plan – as the energy is optimize to the user usage information , See Figure 4B, i.e. create the schedule), and 
providing, via the software agents, the consumption plan data to the consumers (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[Prior art generate  a schedule to activate each device is considered as the optimize energy distribution plan – as the energy is optimize to the user usage information , See Figure 4B, i.e.  465 create the schedule …transmit…remote target device 475). 

As per claim 15, Vora discloses:

estimating, based on the consumption-related data and using at least one machine-learning algorithm, energy consumption needs of each of the consumers within a defined time period (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[prior art determine usage pattern during the day of consumers , adjust based on the schedule is considered as needs within defined time period], See Para [0085], i.e. 10A to 5PM), 
generating, based on the estimated consumption needs, an optimized energy distribution plan for distributing available electric energy among the consumers (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[Prior art generate  a schedule to activate each device is considered as the optimize energy distribution plan – as the energy is optimize to the user usage information , See Figure 4B, i.e. create the schedule), 
generating consumption plan data for each of the consumers, and providing the consumption plan data to the consumers (See Para [0091]-[0106], receives usage information from a remote target device, See Para [0098]-[0101], i.e. thermostat to 75 degree…light turn on –[Prior art generate  a schedule to activate each device is considered as the optimize energy distribution plan – as the energy is optimize .


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (U.S. Pub. No. 2017/0060629 A1) in view of Iwamura et al. (U.S. Pub. No. 2015/0298565 A1).

As per claim 4, Vora discloses all of the features of claim 1 as discloses above.
Vora does not discloses: a plurality of charging stations and the consumers comprise a plurality of battery operated cars, each car being connectable to the charging stations for charging a battery of the car, each car's consumption-related data comprising at least information about an actual and maximum charging condition of the car's battery. 
However, Iwamura discloses: a plurality of charging stations and the consumers comprise a plurality of battery operated cars, each car being connectable to the charging stations for charging a battery of the car, each car's consumption-related data 
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Iwamura into the 

teaching of Vora because it would allow for guidance of vehicle based on remaining 

amount of power (See Para [0006]-[0007]).


As per claim 5, Vora and Iwamura discloses all of the features of claim 4 as discloses above wherein Iwamura also discloses wherein a software agent of at least a first car of the plurality of cars is adapted to send consumption-related data of the first car to the convergence unit via remote data transmission means when the car is not connected to one of the charging stations, in particular when the car is travelling, wherein the consumption-related data of the first car comprises information about: an expected time of arrival at one of the charging stations, or an expected charging condition of the car's battery at the arrival at one of the charging stations (See Para [0241]- [0261], i.e. traveestimated arrival time ).

As per claim 6, Vora and Iwamura discloses all of the features of claim 4 as discloses above wherein Iwamura also discloses wherein each car's consumption-related data comprises usage information related to a planned use of the car in a near future, the usage information at least comprising information about a planned start of a journey involving the car, the near future comprising at least the defined time period (See Para [0195]-[0216], i.e. travel path).

As per claim 7, Vora and Iwamura discloses all of the features of claim 6 as discloses above wherein Iwamura also discloses wherein: each car's consumption-related data comprises information related to the energy consumption of the car, and the usage information at least comprises information about a planned destination or path of the car journey, wherein the convergence unit is adapted to estimate the energy consumption needs of the car based on the consumption-related data and on the information about the planned destination or path (See Para [0195]-[0216], i.e. travel path, See Figures 8-10).

Allowable Subject Matter
7.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the limitations of claim 10, wherein claim 11 dependent on claim 10.

Conclusion




9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851